


110 HR 4344 IH: To amend section 435(o) of the Higher Education Act of

U.S. House of Representatives
2007-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4344
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2007
			Mr. Walberg (for
			 himself, Mr. McKeon,
			 Mr. Ehlers,
			 Mr. Kline of Minnesota,
			 Mr. Boustany,
			 Mr. Lucas, and
			 Mr. Price of Georgia) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend section 435(o) of the Higher Education Act of
		  1965 regarding the definition of economic hardship.
	
	
		1.Definition of economic
			 hardshipSection 435(o) of the
			 Higher Education Act of 1965 (20 U.S.C. 1085(o)) is amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (A)(ii), by striking or after the semicolon;
				(B)by redesignating
			 subparagraph (B) as subparagraph (C); and
				(C)by inserting after
			 subparagraph (A) the following:
					
						(B)such borrower is
				working full-time and has a Federal educational debt burden that equals or
				exceeds 20 percent of such borrower’s adjusted gross income, and the difference
				between such borrower’s adjusted gross income minus such burden is less than
				220 percent of the greater of—
							(i)the annual
				earnings of an individual earning the minimum wage under section 6 of the Fair
				Labor Standards Act of 1938; or
							(ii)150 percent of
				the poverty line, as defined under section 673(2) of the Community Services
				Block Grant Act, applicable to such borrower's family size;
				or
							; and
				(2)in
			 paragraph (2), by striking (1)(B) and inserting
			 (1)(C).
			
